Document 550-1 Entered on FLSD Docket 06/01/2020 Page 1 of 4

Af

Case 9:18-cv-80176-BB

From: Dave Kleiman

Sent: Wednesday, 16 January 2013 22:15 PM
To: ‘Craig Wright'

Subject: : ce

   

em,

Ihave t e-funds cleared in Liberty ten days back, all 5 mill. Your system Is paid so no issues with losing
acento wish you would tell me why eded a super computer, but this Is your thing, your
business-and_| will stay-out-of it The funds have cleared the debts in Panama so we can keep your
systems going another six months.

You do know that the cash would be handy for what you are doing? i can have the guys here accept the
BTC or even the Casino software as full payment if you like, not simply escrow. Just give me the word
and we can sell the wailet. You have It back, but the offer stands open.

Even without the updates, the Panama guys will offer you 10M USD with my cut of course for handling It
for the Sports Book and Casino software.

Craig, | do recommend that you stick with Coln-Exch for now. The idea of automated smart
systems controlling money Is not something many people will get and that fewer will applaud you for.

Dave.

From: Cralg Wright (mailto:craig@rcjbr.org)

Sent: Tuesday, 15 January 2013 9:15 PM
To: Craig Wright
Subject: RE: Divorce

All Ok.
Can you use any of the Strassan funds before i get the other to you?

If you are using Silk road to get people, then | cannot see why Liberty is an issue.

From: Dave Kleiman (mailto:dave@davekleiman.com]

Sent: Tuesday, 15 January 2013 09:15 PM
To: 'Craig S Wright’

Subject: RE: Divorce

! assume this is what you need?

Ihave the records in WK in a TC drive. Nothing comes out, but I have the SR user names ff this Is needed.
All good.

Are you happy with the cost analysis below?

CONFIDENTIAL DEF_00000466
Case 9:18-cv-80176-BB Document 550-1 Entered on FLSD Docket 06/01/2020 Page 2 of 4

Dave.

From: Craig § Wright [mailto:craigswright@acm.org|

Sent: Tuesday, 08 January 2013 11:57 PM

To: 'Dave Kleiman’

Subject: RE: Divorce

Well,

You know my shit, What de | make and tell them for costs? CoCoMoll?

Craig

From: Dave Kleirnan [mailte:dave@davekleiman.corn]
Sent: Tuesday, 08 January 2013 11:48 PM

To: ‘Craig § Wright'

Subject: RE: Divorce

Craig, you sound like my ex wife ;)

lam good. My phones, drives and about everything else are encrypted and protected better than you
are. Silk road is not all drugs you know. There is nothing that does me publically and all the holdings will
be off shortly.

We need to arrange something soon. Things are a little tight. Nothing bad. | have been working In the
Vet but the bills are coming up in USD and everyone does not share your sentiments. The bank likes
repayments in paper.

i have used http://iloubs.stanford.edu:8090/862/1/worth43 pdf

The cornpany records have a breakdown, all is accounted.

You like maths, | have the following equation to calculate its worth: T + R (H) + V+¥V (E), where:
T=The total costs involved for development
R=The hourly rate

H=Hours worked on the project
V=The value of a similar product plus an undetermined percentage based on the new product's

uniqueness
E=A cllent’s expected use and number of users

You want a system that can handle a million plus users. Well the simple view of this Is, we have spent
350k BTC on this. Right now, this Is all Bitcoin, and O/S through the trust, but the answer is the end cost.

We do need to talk about some real world use. | cannot spend all | need to live on using Bitcoin alone.

Dave

CONFIDENTIAL DEF_00000467
Case 9:18-cv-80176-BB Document 550-1 Entered on FLSD Docket 06/01/2020 Page 3 of 4

“High achievement always takes place In the framework of high expectation,”
Jack Kinder

From: Craig S Wright (mailto:craig@rcjbr.org]

Sent: Tuesday, 08 January 2013 11:22 PM
To: ‘Dave Kleiman’
Subject: RE: Divorce

Hey,
Do you have any other people who can move this Wipe project forward/

Jens seems to want to get a lot for nothing, | do not mind the work and the [paper, but ! do not want to
do commercial research for nix.

Speaking of that, are we all good with the values and the contract? | know you have been paying people
from Bitcoin in your own wallet, is this enough to account for it all? It has been a shitload of work.

https://silkroadvb5piz3r.onion.to/ ?

I know there are those who will code there for BTC, and | know Tor is private, but do I need to lecture
you?

CSW

From: Dave Kleiman

Sent: Friday, 7 September 2012 9:45 PM
To: ‘Cralg Wright!

Subject: Re: Divorce

~---BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

My good sir,
So, we are in agreement.

You have the various BAA projects and | can keep all of the bitcoin | have sent to Panama.

You set the exchange up in Australia and | get 10% of the company to be issued as 80/20 between
myself and my father when it is running.

it is confirmed that | have B 320,832.1 and change. As agreed, | will not tell you who the others | have
used here in the US are. We will exchange soon. You know this is a great opportunity for you to come
over with that lady of yours and to see me. It needs to be soon. Too long.

Respectfully,
Dave Kleiman - http://www Computerforensicsl LC. com

CONFIDENTIAL DEF_00000468
Case 9:18-cv-80176-BB Document 550-1 Entered on FLSD Docket 06/01/2020 Page 4 of 4

4371 Northlake Blvd #314

Palm Beach Gardens, FL 33410
§61.310.8801

----- BEGIN PGP SIGNATURE-----
Version: GnuPG v2.0.20 (MingW32)

iQGCBAEBAgAG BOJTFpScAAOJEAQVSsviP8wtY 4EMAMOBtlUsrbQsdVpwiSgd BaOu
OpWsHWxwnWDakbZoP/ SnzkSJmbZUXu+4p4AhYA+sbGPDLTEMoH1R/hjhFO73C8
83BnP9NKAATYScaGOIYHAVQHISVL7227Ab3 BzulKLLj6LHcc8dOyrtiN8diOlEv
0/6Gvrh89wmYZoMm00164sZXCPtCzz58UpObolhEr4J1fZiqeNxYeUsCbgB7C107
otGCP101Twm7FTzLUE+Oaow9m8C93XbUrw7cCn2s/y2UZHRAT4NxB19ezr0LbAha
AApMb7ZginkrSZLcAHBpOlfeq4yTHIVBPSpaLGiRGT Mtltqb2wirhdadmzuqljAl
uvOtxrAYuYwOgd+HLAkUblmjvCMNmysizX09AzHNSVmKYAGTT33p/I hKQLT2H7RY/
G7ecMFpzd3UG+vo7 AeMUwuTj1/yYEyCqAQLhjRxcUYDqHwi20ASMELIZE6c3qs+F
NgeXGcPfxjAD29NUMU1/AtVNbpxyYGik6Fdh3eddQA==

=Kdea

~~-END PGP SIGNATURE----

CONFIDENTIAL DEF_00000469
